DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
In the IDS filed 3/15/22, the listing of the NPL has been crossed-out and not considered because Applicant has not supplied a copy of such NPL.

Drawings
The replacement drawings received on 3/15/2022 are NOT approved for entry for the following reasons:
The replacement figures still fail to clearly show a lever mechanism in the form of a ratchet or a toggle lever
Note: The current drawings only show a block or rectangular structure, but fail to show adequate structural details of the lever mechanism in the form of a ratchet or a toggle lever.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
a lever mechanism (claim 1)
a ratchet or toggle lever (claim 1)
Note: No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amended specification ¶0047 received on 3/15/2022 is NOT approved for entry because it describes figures that have not yet been approved for entry. Applicant is requested to re-submit the specification amendment with new amended drawings.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites a fastening means comprising a belt that can be tensioned by a lever mechanism, wherein the lever mechanism is configured as a toggle lever or a ratchet.
It is however noted that the disclosure does not provide sufficient structural details of the lever mechanism configured as a toggle lever or a ratchet, or how they operate to tension the belt. The current drawings merely show a rectangular structure 26, but fails to clearly show any structural detail of the lever as the toggle lever or ratchet.
Additionally, although the term ratchet mechanism and its structure are well known in the marine art, the disclosure lacks sufficient detail about what specific structure is associated with the term “toggle lever”.
Therefore, in absence of adequate guidance in the disclosure, a person skilled in the art would not be able to make and/or use the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3 (line 3), the limitation “characterized in that two fastening means” (emphasis added) renders the claim indefinite. It is not sufficiently clear if it is same or different from the “at least one fastening means” set forth on line 9 of the preceding claim 1. Did the applicant intend this limitation to be “characterised in that the at least one fastening means comprises two fastening means”?
In claim 6 (lines 2 and 4), the limitation “characterised in that a belt section … to a counterpart of a corresponding belt section” (emphasis added) renders the claim indefinite. It is not sufficiently clear if they are same or different from the “at least one belt” set forth on line 11 of the preceding claim 1. Did the applicant intend this limitation to be “characterised in that the at least one belt comprises a belt section and a corresponding belt section, wherein the belt section … to a counterpart of the corresponding belt section”?
Applicant is requested to make appropriate corrections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over CN 205675195 U (‘195), as cited by Applicant.
CN ‘195 discloses an inflatable surfboard [1] (see Fig 4 and Fig 6) comprising: an inflatable hull component with two lateral arms forming a receptacle [11], a drive unit [2] forming an outer contour which fits into the receptacle in a positively locking manner, and a fastening means [7] at the stern end of the surfboard, wherein the fastening means is designed as a belt that is fastened to the two lateral arms and runs along the drive unit at the stern end. 
Note: Regarding the limitation “at least one belt which is fastened to the two lateral arms and runs along the drive unit at the stern end and can be tensioned by means of a lever mechanism and the lever mechanism is configured as a toggle lever or a ratchet” (emphasis added), as noted in the previous Office action, the phrase “can be tensioned” is merely a capability statement and does not positively recite the lever mechanism. In the present case, the fastening means of CN ‘195 are considered capable of being tensioned with a lever mechanism, if such mechanism is provided on the belt. Additionally, because the lever mechanism has not been positively recited in the claim, its further characterization as a ratchet or a toggle lever is NOT accorded any patentable weight.
	CN ‘788, however, does not disclose the belt as being inelastic.
	It would have been obvious to a person skilled in the art before the effective filing date of the invention to construct the fastening means as an inelastic belt, which would have enabled it to form a strong and secure connection between the surfboard and the drive unit. 
Re claim 2, the belt fastening means comprises two belt sections [71, 72] that run from one of the arms to the drive unit.
Re claim 4, the fastening means comprises two belts, each extending from one side of the arms or running from a stern end of the arms to the stern end of the drive unit and releasably connecting the stern end of the arms and the stern end of the drive unit to one another.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CN 205675195 U (‘195),  as modified above, and further in view of JP 3181551 U (’551). Please see the English translation of CN ‘195 provided with the current Office action.
CN ‘195, as modified above, discloses an inflatable surfboard comprising a fastening means having an inelastic belt, as described above. The belt comprises a locking device [7] in the form of a buckle (see p-5, line 10, of the attached English translation)
	However, modified CN ‘195 does not disclose the structure of the buckle, or the buckle configured to tension the belt. 
	JP ‘551 shows a fastening belt comprising a buckle, wherein the buckle comprises a ratchet lever for tensioning the belt (see Fig 1; and p-2, line 2, of the English translation provided with the previous Office action).
	It would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the modified belt of CN ‘195 with a buckle having a ratchet lever mechanism, as taught by JP ‘551. Having such an arrangement would have enabled a user to not only fasten the belt in an easy and quick manner, but also enabled the user to selectively tension the fastening belt according to personal preference.

Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but either they are not persuasive, or the claims have been rejected on new grounds.
Applicant’s Arguments: Regarding the rejections under 35 USC 112(a), Applicant has argued that the cancelation of claim 5 renders the rejections moot. Applicant has pointed out that the replacement figs. 2d and 2e now show that the lever is configured as a toggle lever or a ratchet, wherein the movements of the lever is shown by the arrows
Regarding the rejection under 35 USC 103, Applicant has further argued that Chen fails to teach a lever mechanism configured as a toggle lever or a ratchet as required in claim 1.

Response: Although Applicant has canceled claim 5, it is noted that the subject matter of such claim has simply been combined with the original claim 1. Therefore, the rejection of claim 1 under 112(a) does not automatically become moot. Secondly, the replacement figures still fail to clearly show the structure of the lever mechanism. The rectangular structures in the replacement figures do not provide adequate structural details of the lever mechanism in the form of a ratchet or a toggle lever. As noted previously, it is not sufficiently clear as to what specific structure is associated with the term “toggle lever”.

Further, regarding the rejection of claims under 35 USC 103 above, Applicant may note that claim 1 does not positively recite the lever mechanism. Specifically, in the limitation “at least one belt which is fastened to the two lateral arms and runs along the drive unit at the stern end and can be tensioned by means of a lever mechanism and the lever mechanism is configured as a toggle lever or a ratchet” (emphasis added), the phrase “can be tensioned” is merely a capability statement. In the present case, the fastening means of CN ‘195 are considered capable of being tensioned with a lever mechanism, if such mechanism is provided on the belt. Additionally, because the lever mechanism has not been positively recited in claim 1, its further characterization as a ratchet or a toggle lever is NOT accorded any patentable weight.
Also, regarding claim 6, CN ‘195 discloses a belt comprises a locking device [7] in the form of a buckle (see p-5, line 10, of the attached English translation), but does not disclose the structure of the buckle or the buckle configured to tension the belt. However, CN ‘195 has been modified in view of JP ‘551, which shows a fastening belt comprising a buckle. (Please review the reasons for modifying CN ‘195 in ¶12 of this Office action).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617